     Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 1 of 22




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA



BEVERLY MICHELLE MOORE,               )
                                      )
      Petitioner,                     )
                                      )
v.                                    )            CIV-09-985-G
                                      )
DEBBIE ALDRIDGE, Warden,              )
                                      )
      Respondent.                     )


                    REPORT AND RECOMMENDATION

      Petitioner, a state prisoner appearing through counsel, has filed a Second

Amended Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254 and a Brief

in Support of Second Amended Petition for Writ of Habeas Corpus, Doc. Nos.

226, 227, challenging her conviction for First Degree Murder. Respondent has

filed a Response, Doc. No. 234, and Petitioner has replied. Doc. No. 239.

      This case, originally assigned to United States District Judge Robin

Cauthron, was reassigned to United States District Judge Charles Goodwin on

September 12, 2018. Doc. No. 217. On April 4, 2019, Judge Goodwin referred

this matter to the undersigned Magistrate Judge for proceedings consistent with

28 U.S.C. § 636(b)(1)(B).




                                          1
     Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 2 of 22




      As more fully set out below, after a careful review of the factual

background, the procedural history and the issues presented by the parties, the

undersigned finds the evidence of actual innocence previously presented to this

Court is persuasive. Considering all the evidence, old and new, the undersigned

concludes that had the newly-discovered evidence been admitted at trial, it is

more likely than not that no reasonable juror would have found Petitioner guilty

beyond a reasonable doubt. Thus, the new evidence presented to this Court is

sufficient to overcome the procedural bar applied to her claims for relief by the

state courts as well as the potential time bar set forth in the Antiterrorism and

Effective Death Penalty Act (“AEDPA”). Having concluded that this Court

should consider the merits of the claims for habeas relief set forth in Petitioner’s

Second Amended Petition for Writ of Habeas Corpus, the undersigned

recommends the Respondent be ordered to address and respond to the merits of

Petitioner’s claims.

I.    Factual Background

      The parties are intimately familiar with the facts of this case, and they need

not be repeated in extensive detail here. Petitioner was convicted of murder in

the first degree for a homicide involving her boyfriend’s son, A.S., who died from

injuries allegedly inflicted by Petitioner having shaken the boy on January 13,

2004. The child’s father had left his son alone with Petitioner at approximately



                                         2
     Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 3 of 22




2:45 p.m. on January 13, 2004. Approximately 13 minutes later, at 2:58 p.m.,

Petitioner called 911 telling emergency workers that her boyfriend’s son had

fallen, had a bump on the back of his head, and was only “sort of” breathing.1

      The child was taken to Baptist Integris Medical Center where the treating

physician immediately suspected child abuse—specifically “shaken baby

syndrome.” Petitioner was ultimately convicted based on the testimony of Dr.

Johnny Griggs, the emergency room physician who treated A.S., Dr. David

Korber, an ophthalmologist who treated A.S., and forensic pathologist, Dr. Chai

Choi, who performed the autopsy on A.S., Petitioner’s confession, and the fact

that Petitioner was the last person alone with the child when he began to exhibit

symptoms similar to those of a seizure. The medical experts all testified that A.S.

exhibited symptoms consistent with those of “shaken baby syndrome,” a

conclusion shared with Dr. Choi before she performed the autopsy on A.S.

Petitioner’s defense attorneys did not procure the testimony of any expert witness

who could have rebutted the conclusions of the treating physicians that the injury

had occurred only minutes before the child exhibited the symptoms that prompted

Petitioner to call for help. The trial judge excluded the testimony of fact




1
 After repeated questioning, Petitioner agreed with the police who insisted she had
shaken A.S.


                                          3
      Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 4 of 22




witnesses who would have testified that A.S. had fallen several times before

January 13, 2004.

II.    Procedural Background

       The summary of the lengthy procedural history of this case is based on the

undisputed procedural history included in Petitioner’s Brief in Support of Second

Amended Petition for Writ of Habeas Corpus, Doc. No. 227 at 27-34, documents

attached to Respondent’s Response to Second Amended Petition for Writ of

Habeas Corpus, Doc. No. 234, and documents filed in this habeas action.

       At trial, Petitioner was initially represented by Assistant Public Defender,

Jennifer Chance. After Petitioner’s mother retained attorney Isaac Funderburk,

he and David Slane filed their entries of appearance on February 10, 2005. Doc.

No. 227 at 27. Later, attorney Eric Reynolds joined the team and the three

represented Petitioner at the jury trial held from September 12-16, 2005. Id.

       After a jury found Petitioner guilty, the Honorable Susan P. Caswell

followed the jury’s recommendation and entered judgment and sentence in the

District Court of Oklahoma County on October 11, 2005. Plaintiff was sentenced

to life without possibility of parole. Id.

       Attorney David Slane filed an application for post-conviction relief,

seeking an appeal out of time on November 9, 2005, and the application was




                                             4
     Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 5 of 22




granted. Id. Through counsel, Petitioner filed a notice of intent to appeal on

January 20, 2006, with the following proposed list of errors:

      a.     Defendant was not allowed to put on evidence of her theory
             of the case, which was crucial to her defense.
      b.     Defendant’s witnesses were limited to character testimony
             only.
      c.     Defendant was not allowed to introduce a taped police
             interview of Todd Snyder [A.S.’s father and Petitioner’s
             boyfriend at the time of A.S’s death].
      d.     Potential ineffective assistance of counsel.
      e.     Any additional error found by appellate counsel.

However, the attorney who ultimately filed Petitioner’s appellate brief on direct

appeal alleged only two propositions of error:

      Proposition I: The jury should have been instructed on the definition
      of Life Without Parole and that if sentenced to Life With Parole, Ms.
      Moore would have to serve 85% of her sentence; and

      Proposition II: Defense counsel rendered ineffective assistance of
      counsel by not requesting argument or instruction on parole
      ineligibility or application of the 85% Rule to any sentence given to
      Ms. Moore.

Id. at 27-28. On June 11, 2007, the Oklahoma Court of Criminal Appeals

(“OCCA”) affirmed Petitioner’s conviction on direct appeal, Case No. F-2006-

63, but modified her sentence to life imprisonment with the possibility of parole,

based on the trial court’s failure to instruct the jury on the 85% Rule. Id. at 28.

      Petitioner filed a pro se application for post-conviction relief on September

26, 2008, alleging a single proposition for relief:




                                         5
     Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 6 of 22




      Proposition I: Defense counsel rendered ineffective assistance of
      counsel by failing to have a medical expert testify to medical
      evidence proving the child was not killed by shaking.

The Oklahoma County District Court denied Petitioner’s application on October

23, 2008, and notified her of her right to appeal to the OCCA. Id. Petitioner, still

proceeding pro se, filed a petition in error in the OCCA on January 16, 2009,

alleging thirteen instances of ineffective assistance of counsel by Attorney Isaac

Funderburk:

      a.    Counsel failed to communicate with co-counsel as to the
      existence of two favorable exculpatory witnesses that [she]
      explicitly requested to be put on the stand in [her] defense.

      b.     Co-counsel was never made aware of the fact that there was
      over $40,000 in a trust account for expert witnesses and
      investigators, which he complained to [her] about after [her] trial.

      c.    Because of counsel’s flawed defense, he excluded valuable
      foundational evidence.

      d.    Counsel failed to elicit evidence from character witnesses
      who would have been vital defense witnesses, because it did not fit
      with his flawed defense.

      e.    Counsel did not try to exclude the coerced confession, which
      was the sole evidence for prosecution.

      f.     Counsel did not give an alternative theory for [her] defense
      that further compounded his flawed defense and his lack of strategy
      in clearing [her] of the charge of Murder in the 1st Degree.

      g.    [She] had insufficient counsel which resulted in sufficient
      prejudice to warrant a retrial.




                                         6
     Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 7 of 22




      h.     The crib sheet that was admitted as evidence was not disputed
      by counsel even though the father’s testimony told the court that the
      stain was not current.

      i.    The daycare provider was brought in as a character witness,
      which limited her testimony. Had she been brought in as an
      exculpatory witness, her testimony would have been beneficial to
      the outcome of the trial. Her testimony was vital to [her] defense.

      j.     Counsel did not even counter any of the prosecution’s
      assertions.

      k.    Counsel forced [her] on the stand without adequate
      preparation and told [her] that [she] would definitely be convicted if
      [she] upheld [her] adamant reluctance to testify. Counsel did not
      prepare [her] adequately before [she] took the stand.

      l.     It would behoove counsel for [her] to be found guilty so that
      his financial misconduct would not be brought to light.

      m.     Counsel’s failure to focus attention on the actual preparator,
      the victim’s father, resulted in sufficient harm for reversible error
      per Strickland v. Washington.

Id. at 29. The OCCA dismissed Petitioner’s appeal for lack of jurisdiction on

procedural grounds—Petitioner had failed to attach a certified copy of the district

court’s order denying post-conviction relief to her petition in error. Id. at 29-30.

      On September 4, 2009, Petitioner, still proceeding pro se, filed a Petition

for Writ of Habeas Corpus in this Court, alleging ineffective assistance of

counsel. Doc. No. 1. The State filed a Motion to Dismiss the Petition and Brief

in Support, Doc. Nos. 10, 11, on the grounds that the Petition was filed after the

statute of limitations in the AEDPA had expired. Then Magistrate Judge Robert



                                         7
        Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 8 of 22




Bacharach,2 to whom the case had been referred for initial proceedings, converted

Respondent’s Motion to Dismiss to a Motion for Summary Judgment on

November 4, 2009. Doc. No. 12.

         On December 9, 2009, Petitioner filed a Motion for Leave to Amend

Habeas Petition. Doc. No. 17. Judge Bacharach granted the Motion, Doc. No.

21, and Petitioner filed her Amended Petition and Brief in Support, Doc. Nos. 22,

23, on February 2, 2010, alleging the same propositions of error as the first

Petition and claiming that she was entitled to equitable tolling because she was

factually innocent of the crime for which she was convicted.

         The State filed a Motion to Dismiss the Amended Petition on February 23,

2010, again alleging it was time-barred. Doc. Nos. 24, 25. After a telephone

conference with the parties, Judge Bacharach appointed counsel to represent

Petitioner on July 14, 2010, Doc. No. 57, and Petitioner, through her court-

appointed attorney, engaged in discovery and filed a Response on January 31,

2011. Doc. No. 88.

         On February 16, 2011, the Court converted the State’s Motion to Dismiss

to a limited Answer on the issue of timeliness. Petitioner replied on April 8,

2011, and filed two appendices with documented newly-discovered evidence

supporting her claim that she was actually innocent of the crime for which she


2
    Judge Bacharach is currently sitting as a Judge on the Tenth Circuit Court of Appeals.

                                             8
       Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 9 of 22




had been convicted. Doc. Nos. 108-111. The State filed a Sur-Reply. Doc. No.

116. Judge Bacharach considered the evidence included in the appendices and

filed an Order granting the admission of certain exhibits included in Petitioner’s

Motion to Expand the Record, and denying the admission of certain other

exhibits. Doc. No. 132.

        Thereafter, Petitioner filed a Motion for Leave to File Reply to Brief on

the Merits of Actual Innocence Claim. Doc. No.118. The Court granted the

Motion, and Petitioner filed her Supplemental Reply on June 29, 2011. Doc. No.

122.

        The expert evidence Petitioner submitted with her brief, particularly the

expert evidence on the issue of the time the fatal injury was inflicted, was

compelling. In fact, it was so compelling that on September 7, 2011, Judge

Bacharach issued Proposed Findings of Fact and Conclusions of Law finding

Petitioner had produced sufficient new scientific evidence from medical experts

to support the “miscarriage of justice,” or “actual innocence,” exception to the

time-bar:

        [N]o reasonable jury could have found guilt of murder without some
        reason to believe the actions [of Petitioner] on January 13, 2004, had
        contributed to the death [of A.S.]. Doctors Mack, Barnes, Squier,
        Ophoven, and Gardner have uniformly opined, based on the medical
        findings of the State’s own expert witnesses, that the fatal injuries
        would have preceded January 13, 2004, by days, weeks, or months.




                                          9
    Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 10 of 22




      The only persons to express a different conclusion were Doctors
      Griggs and Choi, and both assumed that A.S. had been a perfectly
      healthy child before January 13, 2004. And, of course, they thought
      so only because Dr. Griggs had either misunderstood or Ms. Moore
      had given misinformation. But no one disputes the evidence of: (1)
      falls in October 2003, December 2003, and January 2004: (2) the
      existence of significant developmental delays; and (3) lethargy in
      the week preceding A.S.’s death. With this undisputed evidence, no
      reasonable juror would have accepted the testimony of Doctors
      Griggs and Choi regarding the immediacy of the fatal injuries.
      Without this testimony, the jury would have had no basis to tie
      A.S.’s death to anything Ms. Moore had done on or about January
      13, 2004, as charged in the Information. The omission of any such
      evidence on this crucial link in the prosecution’s case would have
      required any reasonable jury to find Ms. Moore not guilty with the
      benefit of the old and new evidence. Thus, Ms. Moore has shown
      her actual innocence on the charged offense and that innocence
      entitles her to avoid the time-bar.

Doc. No. 135 at 33-34. Over Respondent’s objection, Judge Cauthron adopted

the Proposed Findings of Fact and Conclusions of Law in full on October 28,

2011. Doc. No. 139.

      Although Judge Bacharach ordered Respondent to file a response to the

merits of Petitioner’s grounds for habeas relief, the State instead filed a limited

answer contending Petitioner had failed to exhaust state court remedies as to the

claims in her Amended Petition. Doc. No. 159. Judge Bacharach entered a

Report and Recommendation in which he determined that requiring Petitioner to

return to state court to exhaust state court remedies would be futile because the

State courts would find Petitioner was procedurally barred from asserting her

claims in a second application for post-conviction relief. On this basis, Judge

                                        10
    Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 11 of 22




Bacharach recommended Petitioner’s failure to exhaust be excused as it would

be futile for her to return to the state courts. He further recommended that

Petitioner be allowed to proceed with her habeas action. Doc. No. 162.

      On April 6, 2012, Judge Cauthron declined to adopt Judge Bacharach’s

recommendation and did not address whether the conclusions in the Report and

Recommendation were accurate. Instead, Judge Cauthron focused on the newly-

discovered evidence, the state attorneys’ insistence Petitioner be required to

present this matter to the state courts before continuing with habeas proceedings,

and the doctrines of comity and federalism. Based on these considerations, Judge

Cauthron entered an Order staying the habeas case until Petitioner had presented

her claims to the state courts. Doc. No. 182.

      As directed, Petitioner filed a second application for post-conviction relief

in the Oklahoma County District Court and brief in support, along with a motion

for evidentiary hearing, motion for discovery, and motion for appointment of

counsel. In her application, she raised six propositions for relief:

      Proposition 1: Ineffective Assistance of Trial Counsel for (a) failure
      to fully investigate the cause of death and the timing of the injuries
      attributed to Petitioner, including the failure to timely consult with
      and retain expert witnesses, and (b) failure to present testimony from
      expert witnesses as to the cause and timing of the fatal injuries.

      Proposition 2: Ineffective Assistance of Trial Counsel resulting from
      conflicts of interest.




                                        11
    Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 12 of 22




      Proposition 3: The State of Oklahoma Deprived Petitioner of her
      Right to Due Process When it Failed to Disclose Exculpatory
      Evidence.

      Proposition 4: Ineffective Assistance of Appellate Counsel for
      failing to raise the claim of ineffective assistance of trial counsel
      arising out of failure to investigate medical issues and present
      medical testimony.

      Proposition 5: Ineffective Assistance of Appellate Counsel who
      failed to uncover the conflict of interest of trial counsel and raise the
      claim of ineffective assistance of trial counsel arising from the
      conflict.

      Proposition 6: Ineffective Assistance of Appellate Counsel based on
      failure to discover the violation of Brady v. Maryland and raise the
      claim on direct appeal.

Doc. No. 227 at 31-32; Doc. No. 234-7.

      After two hearings, Judge Kenneth C. Watson granted Petitioner’s motion

for discovery and ordered the State to make its file in Petitioner’s criminal case

and the file in the case of State v. Funderburk, CF-2003-6954,3 available to

Petitioner. Additionally, the trial court permitted discovery of the medical

examiner’s file and the financial and medical records of Isaac Funderburk. Id.

      The State filed a response to Petitioner’s second application for post-

conviction relief on September 4, 2012, arguing Petitioner’s claims were



3
 State v. Funderburk, District Court of Oklahoma County, Case No. CF-2003-6954,
was a case involving criminal charges against Petitioner’s former attorney, Isaac
Funderburk, wherein he was convicted of misdemeanor possession of a Schedule III
controlled dangerous substance and driving under the influence of alcohol.

                                         12
    Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 13 of 22




procedurally barred by the doctrines of waiver and res judicata and, alternatively,

were without merit. Id.

      On July 9, 2013, Judge Watson announced his finding that Petitioner was

not barred from presenting the claims raised in the application and overruled the

State’s request for dismissal based on procedural bar grounds. By agreement of

the parties, Petitioner’s claims were divided into two separate parts: the first

hearing would be devoted to consideration of whether trial counsel rendered

deficient performance or labored under a conflict of interest. The second hearing

would consider whether Petitioner suffered resulting prejudice if trial counsels’

representation was ineffective.     Petitioner’s Brady claim was also to be

considered at the second hearing. Id.

      In an evidentiary hearing stretching over eight months, the trial court heard

testimony on the issue of whether Petitioner’s trial counsel had either rendered

deficient performance or labored under a conflict of interest. Petitioner appeared

and was represented by appointed counsel Christine Cave and Assistant Public

Defender Andrea Miller.      The State was represented by Assistant District

Attorneys Gayland Gieger and Jennifer Hinsperger. Id. at 33.

      Four years after Judge Watson’s order granting an evidentiary hearing, the

attorneys finally received transcripts of the hearing and filed their proposed




                                        13
       Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 14 of 22




findings of facts and conclusions of law, as ordered by the trial court, on January

17, 2017. Id.

        After another fourteen months had elapsed with no ruling from the trial

court, Petitioner, on March 23, 2018, requested this Court lift the stay in

Petitioner’s federal habeas action and excuse her from having to further exhaust

her claims. Petitioner contended that her due process rights had been violated by

the lengthy state court proceedings and the anticipated future state court

proceedings. Doc. No. 213.

        Four days later, on March 27, 2018, the trial court entered its findings of

facts and conclusions of law. Doc. No. 227-2. The trial court essentially adopted

the State’s proposed findings from January 2017, Doc. No. 227-3, reached the

merits of Petitioner’s ineffective assistance of counsel claim, and denied her

application for post-conviction relief. Doc. No. 227-2. Judge Cauthron denied

Petitioner’s previously-filed Motion to Lift the Stay on May 30, 2018. Doc. No.

216.

        Petitioner filed a notice of post-conviction appeal on April 5, 2018, and

filed a brief in support of her post-conviction appeal in the OCCA on August 1,

2018. The OCCA declined to reach the merits of Petitioner’s appeal, finding all

claims were waived because they had not been raised in her direct appeal. Doc.

No. 234-12 at 9.



                                         14
       Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 15 of 22




        On November 9, 2018, Petitioner notified this Court that the OCCA had

rendered its decision, resolving the appeal from the trial court’s post-conviction

ruling.    Doc. No. 218.     For good cause shown, Judge Goodwin granted

Petitioner’s Motion to Lift Stay on January 18, 2019, and ordered Petitioner to

file “any amended pleading” on or before March 19, 2019. Doc. No. 219. After

the deadline was extended, Petitioner filed her Second Amended Petition and

Brief in Support on April 19, 2019, raising the same claims she had raised in her

second application for post-conviction relief. Doc. Nos. 226, 227.

III.    Issues Raised in the Second Amended Petition for Writ of Habeas Corpus

        Petitioner raises the following grounds for relief in her Second Amended

Petition for Writ of Habeas Corpus:

        A. Ground One: Ineffective Assistance of Trial Counsel for:

           1. failure to fully investigate the cause of death and the timing of the
              injuries attributed to Petitioner, including the failure to timely
              consult with and retain expert witnesses, and

           2. failure to present testimony from the expert witnesses as to the cause
              and timing of the fatal injuries.

        B. Ground Two: Ineffective Assistance of Trial Counsel caused by Trial
           Counsel’s Conflict of Interest.

        C. Ground Three: The State of Oklahoma Deprived Petitioner of Her Right
           to Due Process When it Failed to Disclose Exculpatory Evidence.

        D. Ground Four: Ineffective Assistance of Appellate Counsel Due to
           Failure to Raise the Claim of Ineffective Assistance of Trial Counsel



                                         15
      Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 16 of 22




          Arising Out of Failure to Investigate Medical Issues and Present
          Medical Testimony.

       E. Ground Five: Ineffective Assistance of Appellate Counsel Due to
          Failure to Uncover the Conflict of Interest of Trial Counsel and Raise
          the Claim of Ineffective Assistance of Trial Counsel Arising from the
          Conflict.

       F. Ground Six: Ineffective Assistance of Appellate Counsel Due to
          Failure to Discover the Violation of Brady v. Maryland and Raise the
          Claim on Direct Appeal.

Doc. Nos. 226, 227.

IV.    Response to Second Amended Petition for Habeas Relief

       Without addressing the merits of Petitioner’s grounds for relief,

Respondent resorts to previous arguments made before this Court—that

Petitioner’s grounds for relief are unexhausted, untimely or procedurally barred.

Respondent faults Petitioner for not presenting the new scientific evidence to the

state courts and invites this Court to revisit its previous ruling that the new

scientific evidence Petitioner previously presented to this Court is sufficient to

satisfy the miscarriage of justice exception to procedural bar.            Finally,

Respondent attempts to side-step review of Petitioner’s grounds for relief by

arguing that the new scientific evidence supporting application of the miscarriage

of justice exception does not directly apply to Petitioner’s ineffective assistance

of counsel claims.




                                        16
     Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 17 of 22




V.       Miscarriage of Justice Exception to Procedural Bar

         Respondent misapprehends how the miscarriage of justice exception to

procedural bar is applied by federal courts to allow review of the merits of

petitions that would otherwise be barred from review. It is not necessary, as

Respondent implies, that there be newly discovered evidence relevant to every

ground for habeas relief asserted. Rather, newly-discovered evidence so strong

that it undermines a federal court’s confidence in a petitioner’s conviction opens

a gateway through which the habeas petitioner must pass to have his or her

otherwise barred constitutional claims considered on the merits. Slinkard v.

McCollum, 675 F. App’x 851, 855 (10th Cir. 2017).

         The Supreme Court has yet to decide whether a prisoner may be entitled

to habeas relief based on a freestanding claim of actual innocence. Herrera v.

Collins, 506 U.S. 390, 404–05 (1993). As noted, a convincing claim of actual

innocence may serve only as a gateway to federal habeas review of otherwise

procedurally barred claims, as applied in Schlup v. Delo, 513 U.S. 298 (1995),

and further explained in House v. Bell, 547 U.S. 518 (2006). As the Supreme

Court acknowledged in House, claims that a state court would find procedurally

barred generally preclude federal habeas review except in limited, extraordinary

cases:

         Out of respect for the finality of state-court judgments federal
         habeas courts, as a general rule, are closed to claims that state courts

                                           17
    Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 18 of 22




      would consider defaulted. In certain exceptional cases involving a
      compelling claim of actual innocence, however, the state procedural
      default rule is not a bar to a federal habeas corpus petition. See
      Schlup v. Delo, 513 U.S. 298, 319–322 [] (1995). After careful
      review of the full record, we conclude that House has made the
      stringent showing required by this exception; and we hold that his
      federal habeas action may proceed.

House, 547 U.S. at 522. House recognized with approval the standard set

forth in Schlup:

      In Schlup, the Court adopted a specific rule to implement this
      general principle. It held that prisoners asserting innocence as a
      gateway to defaulted claims must establish that, in light of new
      evidence, “it is more likely than not that no reasonable juror would
      have found petitioner guilty beyond a reasonable doubt.” 513 U.S.,
      at 327 []. This formulation, Schlup explains, “ensures that
      petitioner’s case is truly ‘extraordinary,’ while still providing
      petitioner a meaningful avenue by which to avoid a manifest
      injustice.” Ibid. (quoting McCleskey v. Zant, 499 U.S. 467, 494 []
      (1991)). In the usual case, the presumed guilt of a prisoner
      convicted in state court counsels against federal review of defaulted
      claims. Yet a petition supported by a convincing Schlup gateway
      showing “raise[s] sufficient doubt about [the petitioner’s] guilt to
      undermine confidence in the result of the trial without the assurance
      that that trial was untainted by constitutional error”; hence, “a
      review of the merits of the constitutional claims” is justified. 513
      U.S., at 317 [].

House, 547 U.S. at 536–37.

      In Schlup and House, a convincing showing of actual innocence enabled

habeas petitioners to overcome state procedural bars to consideration of the

merits of their constitutional claims. In McQuiggin v. Perkins, 569 U.S. 383

(2013), the Court considered whether a petitioner asserting an actual innocence



                                       18
      Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 19 of 22




claim could overcome the bar to bringing a petition that would otherwise be

untimely filed under the 28 U.S.C. § 2244(d)(1) statute of limitations prescribed

in the AEDPA. The Court held that “actual innocence, if proved, serves as a

gateway through which a petitioner may pass whether the impediment is a

procedural bar, as it was in Schlup and House, or . . . expiration of the statute of

limitations.”   Id. at 386.   The Court emphasized, however, that the actual

innocence gateway applies only to exceptional cases:

       We caution, however, that tenable actual-innocence gateway pleas
       are rare: “[A] petitioner does not meet the threshold requirement
       unless he persuades the district court that, in light of the new
       evidence, no juror, acting reasonably, would have voted to find him
       guilty beyond a reasonable doubt.” Schlup, 513 U.S.[] at 329 []; see
       House, 547 U.S.[] at 538 [] (emphasizing that the Schlup standard is
       “demanding” and seldom met).

Id.

       In this case, Petitioner presented reports by five medical experts expressing

opinions constituting newly-discovered scientific evidence regarding the time

period during which A.S. could have sustained the injuries resulting in his death:

Julie Mack, M.D., a radiologist, Janice Ophoven, M.D., a pathologist, Waney

Squier, M.D., a neuropathologist, Horace Gardner, M.D., an ophthalmologist,

and Patrick Barnes, M.D., a neuroradiologist.        Doc. No. 135 at 8.       Judge

Bacharach characterized the reports as reflecting opinions in two broad

categories: (1) criticism of the conclusions expressed by Doctors Griggs, Korber,



                                         19
    Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 20 of 22




and Choi, tying the boy’s death to trauma or shaken baby syndrome; and (2)

expression of a belief that if the death had involved trauma, the injury would have

been inflicted days, weeks, or months before January 13, 2004. Id. Judge

Bacharach acknowledged that expert opinions pertaining to the first broad area

might be attributed merely to a “battle of the experts” and that the jury could have

reasonably believed either side’s experts. Id. at 10.

      However, Judge Bacharach identified the key issue for purposes of the

claim of actual innocence as “whether a reasonable jury would have attributed

the death to Ms. Moore’s actions on January 13, 2004[,]” had they heard the

newly-discovered expert testimony. Id. at 2. As Judges Bacharach and Cauthron

found, the newly-discovered expert scientific evidence pertaining to the timing

of any trauma that might have caused the death of A.S. was sufficient to

undermine Petitioner’s conviction:

      [T]he Information was specific in charging Ms. Moore with the
      commission of a murder “on or about” January 13, 2004. Thus, if
      Ms. Moore had not caused the injuries on January 13, 2004, the jury
      would have had no reason to blame her for the trauma or for murder.
      In these circumstances, the timing of the death provided a critical
      link in the prosecution’s theory of guilt. With the new collection of
      expert reports, that link appears unsupportable because of the
      undisputed scientific evidence that the trauma would have preceded
      the collapse by days, weeks, or months.

Id. at 11. Judge Bacharach also noted the testimony of the State’s experts—that

traumatic injury would have immediately resulted in a loss of consciousness—



                                        20
    Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 21 of 22




was based on their belief in the absence of any prior traumatic episodes. Id. But

Judge Bacharach found the following undisputed evidence of prior injuries and

possible pre-existing conditions—excluded from admission by the trial court—

to also be compelling: a prior diagnosis of a “failure to thrive”; a fall from a porch

in October 2003 resulting in edema, contusions, and a hematoma; the existence

of significant developmental delays; two falls in December 2003, one involving

a landing on a tile and concrete floor; a fall in a cast iron tub roughly one week

before A.S. died; and observations that A.S. had appeared to be lethargic in the

week preceding his death. Id. at 12.

      The newly-discovered evidence before this Court in September 2011 is just

as compelling today. The undersigned concludes that Petitioner’s case is one of

the truly exceptional cases involving a compelling claim of actual innocence

sufficient to require this Court to consider her constitutional claims.

                              RECOMMENDATION

      Based on the foregoing findings, it is recommended that Respondent be

ordered to respond to the merits of Petitioner’s constitutional claims. The parties

are advised of their rights to object to this Report and Recommendation by filing

an objection with the Clerk of this Court by January 2nd , 2020, in accordance

with 28 U.S.C. § 636 and Fed. R. Civ. P. 72. The failure to timely object to this

Report and Recommendation will result in waiver of appellate review of the



                                         21
    Case 5:09-cv-00985-G Document 244 Filed 12/12/19 Page 22 of 22




recommended ruling. Moore v. United States, 950 F.2d 656 (10th Cir. 1991); cf.

Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996) (“Issues raised for the

first time in objections to the magistrate judge’s recommendation are deemed

waived.”).

      This Report and Recommendation disposes of all issues referred to the

undersigned Magistrate Judge in the captioned matter.

      ENTERED this 12th       day of    December, 2019.




                                       22
